11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Allen Glenn Thomas,                            * From the 259th District
                                                 Court of Jones County,
                                                 Trial Court No. 022853.

Vs. No. 11-12-00312-CV                         * October 9, 2014

Texas Department of Criminal                   * Memorandum Opinion by Wright, C.J.
Justice Officer Marcus A. Adams et al.,          (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed.